DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Receipt is acknowledged of amendments, filed on 10/12/2022.
Claim 1, 4, 21, 26 and 31 were amended.
Claim 17 was cancelled.
Claims 1-2, 4-5, 7, 10-14, 16-17, 19, 21, 23-24, 26-28, 31 and 34 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it recites a second plane without previously reciting a first plane.
Claims 11 and 12 both recite “…wherein the magnetic field of the magnet…changes polarity upon a displacement of the throttle lever...” The magnetic field of the magnet does not change polarity when the throttle is displaced and therefore this recitation is unclear and indefinite. In other words, the positive end of the magnet does not change to a negative polarity and the negative end of the magnet does not change to a positive polarity when the throttle is displaced. For examination purpose, it is construed that the sensor detects the polarity of the magnet field, and the sensed polarity depends of the position of the magnet.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 10-13, 16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/134473 (Kokinelis) in view of WO2012/134469 (Chellew) in further view of US2018/0293881 (Leason).
Regarding claim 1, Kokinelis discloses a power tool comprising: a tool (10), a power source (drive motor assembly; 30) arranged to power the tool, a throttle lever (trigger; 150), a circuit board (circuit board; 82), a human machine interface (HMI; 86) comprising components (keypad, display; [0050]), a magnet (magnet; 114) operably connected to the throttle lever (trigger; 150), and a sensor arrangement (sensor; 112) configured to sense the intensity of the magnetic field of the magnet (“when the trigger member is displaced by the operator, the magnet is repositioned with respect to the hall effect sensor and actuates the sensor”; [0074]), wherein the sensor arrangement (sensor; 112) is arranged on the circuit board (“the trigger system includes a trigger switch sensor mounted on the control PCB”; [0051])(Figure 9).
Kokinelis does not disclose wherein the components are arranged on the circuit board, the circuit board is located in a sealed enclosure, or wherein the magnet is located outside of the sealed enclosure.
Chellew discloses the components of a human machine interface (e.g. a display housing 110, a keypad 120, and the integral lens member 150) and PCB assembly 70, may be coupled to one another to form a unitary module 100; (Figure 5). Chellew further teaches that by integrating lens members and display modules in a single molded part, the display module 100 provides a compact, cost effective HMI in a housing that can withstand mechanical abuse or harsh operating environments [0078].
Leason discloses a circuit board (circuit board; 54)(Figure 1) located in a sealed enclosure (“the engagement of faceplate 80 and waterproof housing 20 can create a water-tight cavity that protects all the electronic components from water intrusion/damage”; [0024]), and wherein a trigger (trigger; 100) and magnet (magnet; 103) are disposed outside of the sealed enclosure [0007](Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention was effectively filed, to modify Kokinelis and arrange the components of the human machine interface on the circuit board. Doing so would form a unitary module resulting in a compact, cost effective HMI that can withstand harsh operating environments, as taught by Chellew. In addition, it would have been obvious to arrange the components of the HMI on the circuit board, since mere rearrangement of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(C).
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Kokinelis and provide a sealed enclosure, wherein the circuit board is located in the sealed enclosure and the magnet is located outside the sealed enclosure. Doing so, would provide a water-tight cavity that protects the electronic components, as disclosed by Leason.
Regarding claim 2, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the components (keypad, display; [0050]) of the human machine interface (HMI; 86) are arranged on a first side of the circuit board (circuit board; 82)(HMI is shown of right side of circuit board as shown in Figure 2), and wherein the magnet (magnet; 114) is arranged at a distance from the circuit board (circuit board; 82) on a second side of the circuit board (magnet is below circuit board and at a distance from circuit board as shown in Figure 9), and wherein the sensor arrangement (sensor; 112) is arranged on the second side of the circuit board (sensor is below circuit board and on same second side as magnet as shown in Figure 9).
Regarding claim 4, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the sensor arrangement (sensor; 112) is configured to sense the intensity of the magnetic field (“when the trigger member is displaced by the operator in a retraction direction, the magnet is repositioned with respect to the sensor and actuates the sensor; [0074]) of the magnet along a first sensing direction and along a second sensing direction, and wherein the second sensing direction is different from the first sensing direction. The claim limitation “is configured to sense the intensity of the magnetic field of the magnet along a first sensing direction and along a second sensing direction, and wherein the second sensing direction is different from the first sensing direction” is functional and only requires the sensor is capable of performing the function. Kokinelis discloses a sensor arrangement configured to sense the magnetic field of the magnet and the sensor is capable of sensing in more than one direction, as this is a known function of sensors.
Regarding claim 7, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the components of the human machine interface (HMI; 86) comprise one or more buttons, a key pad, or a display (the HMI includes a keypad, a display, and indicator lights”; [0050]).
Regarding claim 10, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the throttle lever (trigger; 150) is displaceable between an unactuated position and an actuated position, and wherein the power tool (10) comprises a mechanical switch (switch system; 110) (Figure 9) configured to generate a signal when the throttle lever is displaced from the unactuated position (“the HMI assembly and trigger system collectively form an HMI operative to display information to an operator and receive information and/or commands from the operator. The trigger system enables the operator to actuate and de-actuate the drive motor to drive the head”; [0050]. “The trigger system includes the switch system”; [0053]).
Regarding claim 11, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the throttle lever (trigger; 150) is displaceable between an unactuated position and an actuated position, and wherein the magnet (magnet; 114) and the sensor arrangement (sensor; 112) are arranged such that the magnetic field of the magnet (magnet; 114), at the position of the sensor arrangement (sensor; 112) and in at least one sensing direction of the sensor arrangement (“When the trigger member is displaced or pulled by the operator in a retraction direction, the magnet is thereby repositioned with respect to the Hall Effect sensor and actuates the sensor. When the trigger member is releases, it returns in an extension direction to the extended position, thereby again positioning the magnet relative to the Hall Effect sensor such that the sensor is not actuated”; [0074]), changes polarity upon a displacement of the throttle lever from the unactuated position towards the actuated position (“the magnet is installed in magnet cavity of the trigger member. The magnet’s polarity axis is substantially parallel with the slide axis of the trigger member. For example, the magnet may be installed such that its north pole is proximate the rear end of the trigger member and its south pole is proximate the front end of the trigger member”; [0067]). 
Note: As discussed under the 112(b) rejection above, for examination purposes, it is construed the magnet has a north and south pole, and depending on the orientation of the magnet, the north or south pole could be closest to the sensor based on the displacement of the throttle lever from the unactuated position towards the actuated position.
Regarding claim 12, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 11, Kokinelis further discloses wherein the actuated position is a fully actuated position, and wherein the magnet (magnet; 114) and the sensor arrangement (sensor; 112) are arranged such that the magnetic field of the magnet, at the position of the sensor 3Application No.: TBD Filed: December 14, 2020arrangement and in at least one sensing direction of the sensor arrangement (“When the trigger member is displaced or pulled by the operator in a retraction direction, the magnet is thereby repositioned with respect to the Hall Effect sensor and actuates the sensor. When the trigger member is releases, it returns in an extension direction to the extended position, thereby again positioning the magnet relative to the Hall Effect sensor such that the sensor is not actuated”; [0074]), changes polarity when the throttle lever is displaced between the unactuated position and the actuated position (“the magnet is installed in the magnet cavity of the trigger member. The magnet is oriented in the cavity such that the magnet’s polarity axis is substantially parallel with the slide axis of the trigger member.  For example, the magnet may be installed such that its north pole is proximate the rear end of the trigger member and its south pole is proximate the front end of the trigger member”; [0067]).
Note: As discussed under the 112(b) rejection above, for examination purposes, it is construed the magnet has a north and south pole, and depending on the orientation of the magnet, the north or south pole could be closest to the sensor based on the displacement of the throttle lever from the unactuated position towards the actuated position.
Neither Kokinelis, Chellew nor Leason explicitly state wherein the magnet changes polarity when the throttle lever is displaced a distance within the range of 5% - 20% of a full travel length of the throttle lever.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to choose a range that allows the magnet to move a distance wherein the arrangement of sensors can detect a pole of the magnet when the trigger is displaced a distance that the operator can comfortably pull without requiring an unreasonable amount of dexterity to operate, while also ensuring the sensor is not activated too early or too late, resulting in accidental actuation of the tool. Furthermore, the Applicant’s specification does not indicate there is anything critical about these ranges, or that the ranges wouldn’t be obvious to one of ordinary skill in the art.
Regarding claim 13, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, wherein the magnet is movably arranged in a moving direction between a first (partition wall; 22) and a second end point (spring support feature; 134). Kokinelis further discloses wherein the slide distance of the trigger from extended to retracted is 6.5 to 7.5mm [0075].
Neither Kokinelis nor Chellew disclose and wherein the length of the magnet, in the moving direction, is within the range of 50% - 300%, of a moving distance of the magnet between the first and second end points. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to choose a length of the magnet that’s large enough to provide an adequate magnetic field to be sensed by the sensing arrangement, and that can also move within a travel distance which would be limited to the size of the tool . Furthermore, the Applicant’s specification does not indicate there is anything critical about these ranges, or that the ranges wouldn’t be obvious to one of ordinary skill in the art.
Regarding claim 16, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the magnet (magnet; 114) is movably arranged between a first (partition wall; 22) and a second end point (spring support feature; 134), and wherein the power tool comprises a spring (spring; 176) arranged to bias the magnet towards the first endpoint (‘biasing member in housing to bias the trigger member into extended position”; [0017]).
Regarding claim 23, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the human machine interface (HMI;  86) and the throttle lever (trigger; 150) are positioned at positions of the power tool allowing a user to operate the human machine interface (“the HMI includes, a keypad, display, and indicator lights”; [0050]) and the throttle lever (trigger; 150) simultaneously using one hand only (“the power tool has a pistol grip form factor, the handle being configured to be grasped and held in use in the manner of a pistol grip”; [0046]). The operator could read the display on the HMI while operating the power tool.
Regarding claim 24, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the power tool comprises a control unit (control system; 80) configured to monitor the position of the throttle lever based on data from the sensor arrangement (‘the control system includes a circuit board assembly, trigger system, and an HMI”; [0050]. “The HMI and trigger system collectively operate to display information to an operator and receive information and/or commands from the operator”; [0052]. “When the trigger member is displaced or pulled by the operator in a retraction direction, the magnet is repositioned with respect to the sensor and actuates the sensor”; [0074]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2012/134473 (Kokinelis) in view of WO2012/134469 (Chellew) and US2018/0293881 (Leason) as applied to claim 1 above, and further in view of WO2017/103853 (Hill).
Regarding claim 5, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the circuit board (circuit board; 82)(Figure 9) extends in a second plane, but neither Kokinelis, Chellew nor Leason explicitly state wherein the first sensing direction 
Hill discloses a sensor arrangement wherein the first sensing direction (direction Z; Figure 7) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to provide a sensor arrangement on the circuit board disclosed by Kokinelis that senses in a direction coinciding with the magnet’s travel path and also senses in a direction through the second plane. Doing so would provide sensors that include at least two independent outputs corresponding to different directional components of a magnetic field [0071], as taught by Hill.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/134473 (Kokinelis) in view of WO2012/134469 (Chellew) and US2018/0293881 (Leason) as applied to claim 1 above, and further in view of Still (EP3155996).
Regarding claim 19, Kokinelis, as modified by Chellew and Leason, disclose the power tool of claim 1, but do not disclose wherein the sensor arrangement comprises at least two sensors each configured to sense the intensity of the magnetic field of the magnet, and wherein the magnet is movably arranged along a travel path, and wherein the at least two sensors are arranged in a first plane substantially perpendicular to the travel path.
Still discloses a power tool wherein the sensor arrangement comprises at least two sensors (sensors; 32,38) each configured to sense the intensity of the magnetic field of the magnet (magnet; 28)(“the spatial relationship between the magnet and each respective sensor 32, 34, 36, 38 causes changes in the strength of the magnetic field detected by each sensor”; [0018]), and wherein the magnet is movably arranged along a travel path (trigger moves horizontally and linearly”; [0013]), and wherein the at least two sensors are arranged in a first plane (vertical plane running through tool) substantially perpendicular to the travel path (travel path is horizontal plane from left to right). Still further teaches each sensor is configured to generate an output signal in response to detecting the magnet upon displacement of the trigger member [0004] and even if degradation occurs to any of the components, the potential for malfunctioning of the tool is reduced because the operating parameter is varied based on the concatenated digital integer, which is the combination from the relative sensor measurements [0007].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the sensor arrangement of Kokinelis to provide more than one sensor for sensing the displacement of the trigger. Doing so would reduce the potential for malfunctioning of the tool if degradation of the components occurs, as taught by Still.
Regarding claim 21, Kokinelis, as modified by Chellew, Leason and Still, disclose the power tool of claim 19, Still further discloses wherein the angle between two sensors (sensors; 32, 38) of the at least two sensors, measured in the first plane (vertical plane running through tool) at a point coinciding with the travel path of the magnet (magnet; 28), is approximately 90 degrees (shown in annotated Figure 6 below) or approximately 180 degrees, or wherein the sensor arrangement comprises three sensors , and wherein the angle between two adjacent sensors of the three sensors, measured in the first plane at the point coinciding with the travel path of the magnet, is approximately 90 degrees or approximately 120 degrees.


    PNG
    media_image1.png
    673
    646
    media_image1.png
    Greyscale

Claims 27-28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/134473 (Kokinelis) in view of WO2012/134469 (Chellew) and US2018/0293881 (Leason) as applied to claim 1 above, and further in view of Shelton (US2017/0207467).
Regarding claim 27, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 24, but neither Kokinelis, Chellew nor Leason disclose wherein the power tool comprises a power source controller, wherein the control unit is operably connected to the power source controller, and wherein the power source controller is configured to control the power of the power source in dependence of the monitored position of the throttle lever.
Shelton discloses wherein the power tool comprises a power source controller (motor control circuit; 1430)(a motor controller may be employed to control the motor velocity or torque”; [0013]), wherein the control unit (voltage control circuit; 1408)(Figure 63) is operably connected to the power source controller (“a motor controller of the motor control circuit may be used to control the motor to generate the motor pulse”; [0318]), and wherein the power source controller (motor control circuit; 1430) is configured to control the power of the power source (motor; 1432) in dependence of the monitored position of the throttle lever (“the handle control sensors senses actuation of the one or more handle controls. Based on the sensed actuation, the processor may initiate either an energization sequence or a deenergization sequence”; [0321]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Kokinelis’s tool to include a power source controller that is operably connected to the control unit. Doing so would provide monitoring of the current draw of the motor to ensure it’s within an acceptable range [0324], as taught by Shelton.
Regarding claim 28, Kokinelis, as modified by Chellew, Leason and Shelton, disclose the power tool according to claim 27, Shelton further discloses wherein the power tool comprises an electronic communication bus (circuitry shown in Figure 63) wherein the control unit (voltage control circuit; 1408) is operably connected to the power source controller (motor control circuit; 1430) via the electronic communication bus (circuitry shown in Figure 63), and wherein the control unit comprises a microprocessor (“the control circuit may implement a delay between the time when a change in power is indicated (e.g. visual display)…in this way, the operator would have ample warning that the level of power that is to be delivered is about to change;” [0031] “the controllers maybe implemented using processors, microprocessors, microcontrollers,…”;[0362]) that is operably connected to the human machine interface (“the visual display may be driven by the control circuit”; [0331](Figure 64)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Kokinelis’s tool to include a power source controller that is operably connected to the control unit and a microprocessor operably connected to the human machine interface. Doing so would provide ample warning to the operator that the level of power that is to be delivered is about to change [0031], as taught by Shelton.
Regarding claim 31, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 24, but neither Kokinelis, Chellew nor Leason disclose wherein the circuit board comprises an electronic communication bus configured to transfer data between the sensor arrangement and the microprocessor, and wherein the human machine interface comprises a microcontroller, and wherein the circuit board comprises an electronic communication bus configured to transfer data between the microcontroller of human machine interface and the microprocessor.
Shelton discloses wherein the circuit board (circuit; 1401) comprises an electronic communication bus (circuitry shown in Figure 63) configured to transfer data between the sensor arrangement (handle control sensors; 1418) and the microprocessor (the control circuit may implement a delay between the time when a change in power is indicated (e.g. visual display)…in this way, the operator would have ample warning that the level of power that is to be delivered is about to change;” [0031] “the controllers maybe implemented using processors, microprocessors, microcontrollers,…”;[0362]), and wherein the human machine interface comprises a microcontroller (“the microcontroller in the ultrasonic transducer/generator assembly controls the LEDS”; [0182]), and wherein the circuit board (circuit; 1401) comprises an electronic communication bus (circuitry shown in Figure 63) configured to transfer data between the microcontroller (microcontroller part of LCD; 1426) of human machine interface and the microprocessor (Figure 63).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Kokinelis’s tool to include an electronic communication bus configured to transfer data between the sensor arrangement and the microprocessor, wherein the human machine interface comprises a microcontroller, and wherein the circuit board comprises an electronic communication bus configured to transfer data between the microcontroller and the microprocessor. Doing so would provide ample warning to the operator that the level of power that is to be delivered is about to change [0031], as taught by Shelton.
Regarding claim 34, Kokinelis, as modified by Chellew and Leason, disclose the power tool according to claim 1, Kokinelis further discloses wherein the circuit board comprises a battery (battery pack; 70) configured to, at least selectively, power the circuit board (“the handheld power tool may be a cordless handheld power tool powered by a battery pack”; [0010]). Neither Kokinelis, Chellew nor Leason disclose wherein the circuit board comprises a wireless communication unit configured to send and/or receive data to or from an external communication unit.
Shelton discloses wherein the circuit comprises a wireless communication unit configured to send and/or receive data to or from an external communication unit (“those skilled in the art will appreciate that the mechanisms are capable of being distributed as one or more program products in a variety of forms…such as a wireless communication link (e.g. transmitter, receiver, logic, etc.”); [0397]),
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Kokinelis’s tool to include a wireless communication unit configured to send and/or receive data to or from an external communication unit. Doing so would allow the distribution of program products in a variety of forms [0397], as taught by Shelton.

Claims 1-2, 4, 7, 10-14, 16, 19, 21, 23-24, 26-28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over EP3155996 (Still) in view of WO2012/134469 (Chellew) and US2017/0207467 (Shelton) and further view of US 2018/0293881 (Leason).
Regarding claim 1, Still discloses a power tool (power tool; 18a)(Figure 6) comprising: a tool (energy applicator; 24), a power source (power generator; 22) arranged to power the tool (“the power generator may include a motor, or any suitable transducer for converting electrical energy into mechanical energy”; [0011]), a throttle lever (trigger; 26), a circuit board (printed circuit board; [0020]), a magnet (magnet; 28) operably connected to the throttle lever (trigger; 26), and a sensor arrangement (sensors; 32, 38) configured to sense the intensity of the magnetic field of the magnet (“the sensors may be any type capable of generating output signals corresponding to position or orientation of the magnet”; [0018]), wherein the sensor arrangement is arranged on the circuit board (“the sensors may be disposed on a printed circuit board”; [0017]).
Still does not disclose a human machine interface comprising components arranged on the circuit board and a sealed enclosure, wherein the circuit board is located in a sealed enclosure and the magnet is located outside of the sealed enclosure.
Shelton discloses power tool comprising a human machine interface (1176; display) (Figure 46-47) but does not disclose wherein the components are arranged on the circuit board. Shelton further teaches a display such as an LCD provides a visual display of parameters such as, algorithm being executed, battery capacity, etc. [0200].
Chellew discloses a human machine interface (HMI; 90) wherein the components (keypad, display, lens) are arranged on the circuit board (PCB; 71) (Figure 5). Chellew further teaches forming the HMI and PCB as an integral assembly provides a compact, cost effective, HMI in the housing that can withstand harsh environments [0078].
Leason discloses a circuit board (circuit board; 54)(Figure 1) located in a sealed enclosure (“the engagement of faceplate 80 and waterproof housing 20 can create a water-tight cavity that protects all the electronic components from water intrusion/damage”; [0024]), and wherein a trigger (trigger; 100) and magnet (magnet; 103) are disposed outside of the sealed enclosure [0007](Figure 1).
Therefore, it would have been obvious to one with ordinary skill at the time of the claimed invention was effectively filed, to modify Still to include a human machine interface wherein the components are arranged on the circuit board. Doing so would provide a compact tool that can withstand harsh environments, and also allow the operator to see the algorithms being executed, such as the base digital integers and/or the concatenated digital integers, on the display while using the tool, as taught by Chellew and Shelton. 
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Still and provide a sealed enclosure, wherein the circuit board is located in the sealed enclosure and the magnet is located outside the sealed enclosure. Doing so, would provide a water-tight cavity that protects the electronic components, as disclosed by Leason.
Regarding claim 2, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the components of the human machine interface are arranged on a first side of the circuit board (above circuit board; Figure 6 below), and wherein the magnet (magnet; 28) is arranged at a distance from the circuit board on a second side of the circuit board (below circuit board), and wherein the sensor arrangement (sensors 32, 38; Figure 6 below) is arranged on the second side of the circuit board (“the sensors may be disposed on a printed circuit board mounted to or inside the housing”; [0017]). 
Note: The drawing below is modified to show a possible configuration of the circuit board that is consistent with the teaching in the reference wherein the controller (40) and sensors (32, 38) are both mounted to same circuit board [0017 & 0020].
Therefore, it would have been obvious to one with ordinary skill at the time of the invention to modify the tool of Still to include a human machine interface comprising components arranged on the circuit board. Doing so would provide a compact tool and also allow the operator to see algorithms being executed, such as the base digital integers and/or the concatenated digital integers, on the display while using the tool. 
                         
    PNG
    media_image2.png
    388
    411
    media_image2.png
    Greyscale

Regarding claim 4, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the sensor arrangement (sensors; 32, 38) is configured to sense the intensity of the magnetic field of the magnet (“the plurality of sensors may be any type of sensor capable of generating output signals corresponding to position or orientation of the magnet and/or the strength of the magnetic field produced by the magnet”; [0018]) along a first sensing direction and along a second sensing direction, and wherein the second sensing direction is different from the first sensing direction.
The claim limitation “is configured to sense the intensity of the magnetic field of the magnet along a first sensing direction and along a second sensing direction, and wherein the second sensing direction is different from the first sensing direction” is functional and only requires the sensor is capable of performing the function. Still discloses a sensor arrangement configured to sense the magnetic field of the magnet and the sensor is capable of sensing in more than one direction, as this is a known function of sensors.
Regarding claim 7, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Shelton further discloses wherein the components of the human machine interface (display; 1176) comprise one or more buttons, a key pad, or a display (“the display provides a visual display of surgical procedure parameters such as algorithm being executed, battery capacity…” [0262]).
Therefore, it would have been obvious to one with ordinary skill at the time of the invention to modify the tool of Still to include a human machine interface. Doing so would provide a compact tool and also allow the operator to see algorithms being executed, such as the base digital integers and/or the concatenated digital integers, on the display while using the tool.
Regarding claim 10, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, and Still further discloses wherein the throttle lever (trigger; 26) is displaceable between an unactuated position (Figure 3A) and an actuated position (Figure 3B), and wherein the power tool (power tool; 18) comprises a mechanical switch configured to generate a signal when the throttle lever (trigger; 26) is displaced from the unactuated position (“The controller is further coupled to the power generator to control the power generator. Based on the output signals, the controller induces the power generator to operate at a value of the operating parameter. The value of the operating parameter relates to displacement of the trigger”; [0022]).
Regarding claim 11, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further teaches wherein the throttle lever (trigger; 26) is displaceable between an unactuated position (Figure 3A) and an actuated position (Figure 3B), and wherein the magnet (magnet; 28) and the sensor arrangement (sensors; 32,34,36,38) are arranged such that the magnetic field of the magnet, at the position of the sensor arrangement and in at least one sensing direction of the sensor arrangement, changes polarity upon a displacement of the throttle lever from the unactuated position towards the actuated position (“the magnet may exhibit various patterns of magnetic fields depending on the configuration of the magnet such as depending on whether the south or north pole is arranged to face the sensors”; [0025] “The controller determines the base digital integers of magnet (e.g. south facing) the base integers range from 0-255 while in other installation magnet (e.g. north facing) the base digital integers range from 256-511”; [0026].”The value of the base digital integer may be directly, inversely, positively or negatively correlated with the relationship between each sensor and the magnet”; [0027]).
Note: As discussed under the 112(b) rejection above, for examination purposes, it is construed the magnet has a north and south pole, and depending on the orientation of the magnet, the north or south pole could be closest to the sensor based on the displacement of the throttle lever from the unactuated position towards the actuated position.
Regarding claim 12, Still, as modified by Chellew, Shelton and Leason, discloses the power tool according to claim 1, Still further discloses wherein the actuated position is a fully actuated position, and wherein the magnet and the sensor arrangement are arranged such that the magnetic field of the magnet, at the position of the sensor 3Application No.: TBD Filed: December 14, 2020arrangement and in at least one sensing direction of the sensor arrangement, changes polarity between the unactuated position and the actuated position (“the magnet may exhibit various patterns of magnetic fields depending on the configuration of the magnet such as depending on whether the south or north pole is arranged to face the sensors”; [0025] “The controller determines the base digital integers of magnet (e.g. south facing) the base integers range from 0-255 while in other installation magnet (e.g. north facing) the base digital integers range from 256-511”; [0026].”The value of the base digital integer may be directly, inversely, positively or negatively correlated with the relationship between each sensor and the magnet”; [0027]).
Note: As discussed under the 112(b) rejection above, for examination purposes, it is construed the magnet has a north and south pole, and depending on the orientation of the magnet, the north or south pole could be closest to the sensor based on the displacement of the throttle lever from the unactuated position towards the actuated position.
Neither Still, Chellew, Shelton nor Leason explicitly state wherein the magnet changes polarity when the throttle lever is displaced a distance within the range of 5% - 20% of a full travel length of the throttle lever. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to choose a range that allows the magnet to move a distance wherein the arrangement of sensors can detect a pole of the magnet when the trigger is displaced a distance that the operator can comfortably pull without requiring an unreasonable amount of dexterity to operate, while also ensuring the sensor is not activated too early or too late, resulting in accidental actuation of the tool. Furthermore, the Applicant’s specification does not indicate there is anything critical about these ranges, or that the ranges wouldn’t be obvious to one of ordinary skill in the art.
Regarding claim 13, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the magnet (magnet; 28) is movably arranged in a moving direction between a first and a second end point (the starting and ending positions of the trigger are defined according to displacement when the magnet is nearest the first and last sensors 32, 38”; [0034]).
Neither Still, Chellew, Shelton, nor Leason disclose and wherein the length of the magnet, in the moving direction, is within the range of 50% - 300%, of a moving distance of the magnet between the first and second end points. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to choose a length of the magnet that’s large enough to provide an adequate magnetic field to be sensed by the sensing arrangement, and that can also move within a travel distance which would be limited to the size of the tool. Furthermore, the Applicant’s specification does not indicate there is anything critical about these ranges, or that the ranges wouldn’t be obvious to one of ordinary skill in the art.
Regarding claim 14, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the circuit board extends in a second plane (horizontal) and the magnet is movably arranged in a third plane (horizontal), and wherein the third plane is substantially parallel to the second plane (both horizontal), and wherein the magnet is movably arranged along an arc (“the trigger member as shown moves horizontally and linearly. However, it is to be appreciated that the trigger member may be displaced vertically, or rotationally (about a pivot”; [0013]).
Regarding claim 16, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the magnet is movably arranged between a first and a second end point (the starting and ending positions of the trigger are defined according to displacement when the magnet is nearest the first and last sensors 32, 38”; [0034]), and wherein the power tool comprises a spring (spring; 25) arranged to bias the magnet towards the first endpoint (‘the trigger member slides in a bore in the housing against the bias of the biasing device when actuated by the user”; [0015]).
Regarding claim 19, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses a power tool wherein the sensor arrangement comprises at least two sensors (sensors; 32,38) each configured to sense the intensity of the magnetic field of the magnet (magnet; 28)(“the spatial relationship between the magnet and each respective sensor 32, 34, 36, 38 causes changes in the strength of the magnetic field detected by each sensor”; [0018]), and wherein the magnet is movably arranged along a travel path (trigger moves horizontally and linearly”; [0013]), and wherein the at least two sensors are arranged in a first plane (vertical plane running through tool) substantially perpendicular to the travel path (travel path is horizontal plane from left to right). Still further teaches each sensor is configured to generate an output signal in response to detecting the magnet upon displacement of the trigger member [0004] and even if degradation occurs to any of the components, the potential for malfunctioning of the tool is reduced because the operating parameter is varied based on the concatenated digital integer, which is the combination from the relative sensor measurements [0007].
Regarding claim 21, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the angle between two sensors (sensors; 32, 38) of the at least two sensors, measured in the first plane (vertical plane running through tool) at a point coinciding with the travel path of the magnet (magnet; 28), is approximately 90 degrees (shown in Figure 6 below) or approximately 180 degrees, or wherein the sensor arrangement comprises three sensors , and wherein the angle between two adjacent sensors of the three sensors, measured in the first plane at the point coinciding with the travel path of the magnet, is approximately 90 degrees or approximately 120 degrees.

                
    PNG
    media_image1.png
    673
    646
    media_image1.png
    Greyscale

Regarding claim 23, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Shelton further discloses wherein the human machine interface (display; 1176) and the throttle lever (trigger; 26) are positioned at positions of the power tool allowing a user to operate the human machine interface and the throttle lever (trigger; 1176) simultaneously using one hand only (the tool may be handheld such that the tool is supported by a hand and arm of the user”; [0010]) The user can view the display while operating the tool.
Regarding claim 24, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the power tool comprises a control unit (controller; 40) configured to monitor the position of the throttle lever based on data from the sensor arrangement (“a controller is coupled to sensors 32,34,36,38 to receive each of the output signals”; [0020]).
Regarding claim 26, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the control unit (controller; 40) is arranged on the circuit board (“controller may be mounted to the same printed circuit board as sensors”; [0020], and wherein the sensor arrangement comprises at least two sensors (sensors; 32,38), and wherein the control unit is configured to detect a displacement of the throttle lever from an unactuated position using data from the at least two sensors (‘the value of the operating parameter generally relates to displacement of the trigger;” [0022]).
Regarding claim 27, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Still further discloses wherein the power tool comprises a power source controller (‘a motor controller may be employed to control the motor velocity or torque”; [0113]), wherein the control unit (motor control circuit 1430; [0318]) is operably connected to the power source controller (“a motor controller of the motor control circuit may be used to control the motor to generate the motor pulse”; [0318]), and wherein the power source controller is configured to control the power of the power source in dependence of the monitored position of the throttle lever (‘the controller is coupled to the power generator to control the power generator. Based on the output signals, the controller induces the power generator to operate at a value of the operating parameter. The value of the operating parameter relates to the displacement of the trigger”; [0022]).
Regarding claim 28, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1,  Shelton further discloses wherein the power tool comprises an electronic communication bus (circuitry shown in Figure 63) wherein the control unit (voltage control circuit; 1408) is operably connected to the power source controller (motor control circuit; 1430) via the electronic communication bus (circuitry shown in Figure 63), and wherein the control unit comprises a microprocessor (“the control circuit may implement a delay between the time when a change in power is indicated (e.g. visual display)…in this way, the operator would have ample warning that the level of power that is to be delivered is about to change;” [0031] “the controllers maybe implemented using processors, microprocessors, microcontrollers,…”;[0362]) that is operably connected to the human machine interface (“the visual display may be driven by the control circuit”; [0331](Figure 64)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Still’s tool to include a power source controller that is operably connected to the control unit and a microprocessor operably connected to the human machine interface. Doing so would provide ample warning to the operator that the level of power that is to be delivered is about to change [0031], as taught by Shelton.
Regarding claim 31, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Shelton further discloses Shelton discloses wherein the circuit board (circuit; 1401) comprises an electronic communication bus (circuitry shown in Figure 63) configured to transfer data between the sensor arrangement (handle control sensors; 1418) and the microprocessor (the control circuit may implement a delay between the time when a change in power is indicated (e.g. visual display)…in this way, the operator would have ample warning that the level of power that is to be delivered is about to change;” [0031] “the controllers maybe implemented using processors, microprocessors, microcontrollers,…”;[0362]), and wherein the human machine interface comprises a microcontroller (the microcontroller in the ultrasonic transducer/generator assembly controls the LEDS”; [0182]), and wherein the circuit board (circuit; 1401) comprises an electronic communication bus (circuitry shown in Figure 63) configured to transfer data between the microcontroller (microcontroller part of LCD; 1426) of human machine interface and the microprocessor (Figure 63).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Still’s tool to include an electronic communication bus configured to transfer data between the sensor arrangement and the microprocessor, wherein the human machine interface comprises a microcontroller, and wherein the circuit board comprises an electronic communication bus configured to transfer data between the microcontroller and the microprocessor. Doing so would provide ample warning to the operator that the level of power that is to be delivered is about to change [0031], as taught by Shelton.
Regarding claim 34, Still, as modified by Chellew, Shelton and Leason, disclose the power tool according to claim 1, Shelton further discloses wherein the circuit board comprises a wireless communication unit configured to send and/or receive data to or from an external communication unit (“those skilled in the art will appreciate that the mechanisms are capable of being distributed as one or more program products in a variety of forms…such as a wireless communication link (e.g. transmitter, receiver, logic, etc.”; [0397]), and wherein the circuit board (control circuit; 1401) comprises a battery (battery; 1310) configured to, at least selectively, power the circuit board (Figure 63).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify Still’s tool to include a wireless communication unit configured to send and/or receive data to or from an external communication unit. Doing so would allow the distribution of program products in a variety of forms [0397], as taught by Shelton.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP3155996 (Still) in view of US2017/0207467 (Shelton), WO2012/134469 (Chellew) and US/2018/0293881 (Leason) and further in view of WO2017/103853 (Hill).
Regarding claim 5, Still, as modified by Chellew, Shelton and Leason, discloses the power tool according to claim 1, Still further discloses wherein the circuit board extends in a second plane (modified Figure 6 above), but neither Still, Chellew, or Shelton explicitly state wherein the first sensing direction extends in a direction substantially coinciding with a direction of a travel path of the magnet2Application No.: TBDFiled: December 14, 2020, and wherein the second sensing direction extends through the second plane.
Hill discloses a sensor arrangement wherein the first sensing direction (direction Z; Figure 7) extends in a direction substantially coinciding with a direction of a travel path of the magnet (moving direction of magnet same as Z direction shown in Figure 7), and 2Application No.: TBD Filed: December 14, 2020wherein the circuit board extends in a second plane, and wherein the second sensing direction extends through the second plane (Y direction is perpendicular to magnet travel direction as shown in Figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to provide a sensor arrangement on the circuit board disclosed by Still that senses in a direction coinciding with the magnet’s travel path and also senses in a direction through the second plane. Doing so would provide sensors that include at least two independent outputs corresponding to different directional components of a magnetic field [0071], as taught by Hill.

Response to Arguments
Claim 1 was rejected with an additional reference, due to the Applicant’s amendment, filed on 10/12/2022. In addition, Applicant's arguments filed on 10/12/2022 have been fully considered but they are not persuasive.
The Applicant submits that the Examiner has not established a prima facie case of obviousness as the cited art, alone or in combination, fails to tech or suggest the combination of (a) the circuit board located in a sealed enclosure, and (b) the magnet is located outside of the sealed enclosure.
The Applicant further notes that Kokinelis is directed to a particular housing assembly having trigger guides therein that limit the trigger to a linear sliding path within the housing to inhibit cocking of the trigger about a lateral axis transverse to a height-wise and a slide of the trigger, and that the express design of Kokinelis requires that the trigger magnet is located within the housing, which is contrary to the currently claimed invention that recites the combination of (a) the circuit board located in a sealed enclosure, and (b) the magnet is located outside of the sealed enclosure. Last, the Applicant states any such proposed modification would require a complete redesign of the power tool of Kokinelis.
The Examiner respectfully asserts that the combination of references applied does, in fact, disclose the features and it would have been obvious to one of ordinary skill in the art to have combined the references in the manner as outlined above to arrive at the claimed invention.
In summary, Kokinelis teaches the limitations in claim 1 except wherein the components of the HMI are on the circuit board, or wherein the circuit board is located in a sealed enclosure and the magnet is located outside the sealed enclosure.
Chellew teaches forming the HMI and PCB as an integral assembly provides a compact, cost effective, HMI in the housing that can withstand harsh environments [0078].
Leason discloses a circuit board located in a sealed enclosure and a trigger and magnet outside the sealed controller and further teaches this arrangement would protect all the electronic components from water intrusion/damage [0024].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention was effectively filed, to modify Kokinelis and arrange the components of the human machine interface on the circuit board and provide a sealed enclosure, wherein the circuit board is located in the sealed enclosure and the magnet is located outside the sealed enclosure. Doing so would form a unitary module resulting in a compact, cost effective HMI that can withstand harsh operating environments, as taught by Chellew while protecting the electronic components, as disclosed by Leason.
Additionally, the Applicant’s argument that any such proposed modification would require a complete redesign of the power tool of Kokinelis is the opinion of the Applicant and is not supported by any reference cited. An assertion without support, is mere speculation, and is therefore is not persuasive. 
The Applicant further states the combination of Still, Shelton, and Chellew also fails to teach or suggest the combination of (a) the circuit board located in a sealed enclosure, and (b) the magnet is located outside of the sealed enclosure.
In summary, Still discloses the limitation in claim 1 except for wherein a human machine interface comprising components arranged on the circuit board and a sealed enclosure, wherein the circuit board is located in a sealed enclosure and the magnet is located outside of the sealed enclosure.
Shelton discloses power tool comprising a human machine interface.
Chellew discloses a human machine interface wherein the components are arranged on the circuit board Chellew further teaches forming the HMI and PCB as an integral assembly provides a compact, cost effective, HMI in the housing that can withstand harsh environments [0078].
Leason discloses a circuit board located in a sealed enclosure and wherein a trigger and magnet are disposed outside of the sealed enclosure. Leason further discloses a water-tight cavity that protects all the electronic components from water intrusion/damage [0024]).
Therefore, it would have been obvious to one with ordinary skill at the time of the claimed invention was effectively filed, to modify Still to include a human machine interface wherein the components are arranged on the circuit board and providing a sealed enclosure, wherein the circuit board is located in a sealed enclosure and the magnet is located outside the sealed enclosure. Doing so would provide a compact tool that can withstand harsh environments, and also allow the operator to see the algorithms being executed, such as the base digital integers and/or the concatenated digital integers, on the display while using the tool, as taught by Chellew and Shelton while also protecting the electronic components, as recognized by Leason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.S./Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731